DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed 04-January-2022 have been entered. Claims 1, 4, 8, 10, 14 and 17 have been amended, and claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 7-9, filed 04-January-2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Sorkin et al. (Patent No. US 10,719,493 B2, hereinafter “Sorkin”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorkin in view of Zhang et al. (Pub. No. US 2020/0409919 A1, hereinafter “Zhang”) further in view of Guan et al. (Pub. No. US 2012/0290620 A1, hereinafter “Guan”).
Regarding claim 1, Sorkin teaches:
obtaining a plurality of different queries, each query of the plurality of different queries querying data from a respective database (Sorkin – the term “query” as used herein refers to commands and/or sequences of commands (i.e. queries) that are directed for searching and/or retrieving data from a record datastore [Col. 3 lines 12-14]. At block 508, in response to a search query (i.e. obtained search query) for a particular search report, the intermediate summaries and the reducible search computations that correspond to the search report are aggregated for the data set [Col. 14 lines 1-4].)
for each respective query of the plurality of different queries; classifying the data queried from the respective database; correlating the respective query with the classification of the data; and adding, to a correlation data structure, the correlation between the respective query and the classification of the data (Sorkin - at block 508, in response to a search query for a particular search report, the intermediate summaries and the reducible search computations that correspond to the search report are aggregated (i.e. data queried is classified) for the data set [Col. 14 lines 1-4]. Then, at block 510, a search result is generated for the particular search report based on at least one of the aggregated intermediate summaries, aggregated reducible search computations, and the processing of any remaining adhoc data in one or more partitions with the search query (i.e. correlating) [Col. 14 lines 5-9]. Fig. 10 illustrates an exemplary table of intermediate summaries (i.e. correlation data structure) that may be generated for a query that needs the average and maximum of the size field over time split by name [Col. 15 lines 11-14]. A reducible search computation might generate an average, a variance, a root mean square, or the like that can potentially be reused in one or more different search reports. In contrast, a non-reducible search computation might instead require accessing most if not all of the data in each partition each time a particular search report is requested (i.e. queried) [Col. 13 lines 40-45]. At decision block 614, if a period of time since the last processing of the partitioned data set has not yet elapsed, the process loops until true and then loops back to block 602. In block 610, the process generates intermediate summaries for reducible data in each partition for the particular search report (i.e. the correlation data structure is added to) [Col. 14 lines 26-49].)
Sorkin does not appear to teach:
establishing a communicative connection by a data analytics application to an underlying database from over a computer communications network
constructing in the data analytics application, a data model for underlying data in the underlying database
classifying, using the data model, the underlying data
selecting, in the correlation data structure, at least one of the plurality of different queries correlated to the classification of the underlying data in the data model; and displaying, in the data analytics application, the selected one of the different queries
However, Zhang teaches:
establishing a communicative connection by a data analytics application to an underlying database from over a computer communications network (Zhang – Fig 1A illustrates a block diagram of an example of a cloud computing environment in which on-demand database service such as a data analytics application can be used in accordance with some implementations. Environment 10 includes user systems, a network, a database system, a processing device, an application platform, a network interface, a tenant database for storing tenant data, a system database for storing system data, program code 26 for implement various functions of the database including a data analytics application [0019]. Program code can include instructions for operating and configuring database system to intercommunicate and to process web pages, applications including data analytics applications and other data and media content [0030].)
constructing in the data analytics application, a data model for underlying data in the underlying database (Zhang – a data set may be input into a data discovery tool in a data analytics application. Data discovery refers to data processing whereby insights into the meaning of the data in the data set may be obtained by automatically analyzing the data. Data discovery may uncover insights into the data the users could not have determined on their own [0016]. Database 904 in Fig. 9 includes at least one model (i.e. data model) which is the result of a data discovery analysis [0072].)
classifying, using the data model, the underlying data (Zhang – data set classifier analyzes the columns of the data set and classifies each column according to a type of data stored in cells of the column. Data set join engine analyzes the column types determined by data set column classifier and determines if any column types are related to columns in known external knowledge bases [0075-0077].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sorkin and Zhang before them, to modify the system of Sorkin of obtaining a plurality of different queries, each query of the plurality of different queries querying data from a respective database, for each respective query of the plurality of different queries, classifying the data queried from the respective database, correlating the respective query with the classification of the data and adding, to a correlation data structure, the correlation between the respective query and the classification of the data with the teachings of Zhang of establishing a communicative connection by a data analytics application to an underlying database from over a computer communications network, constructing in the data analytics application, a data model for underlying data in the underlying database, and classifying, using the data model, the underlying data. One would have been motivated to make such a modification to be able to query the data and discover new insights from the data (Zhang - [0003]).
Sorkin modified by Zhang does not appear to teach:
selecting, in the correlation data structure, at least one of the plurality of different queries correlated to the classification of the underlying data in the data model; and displaying, in the data analytics application, the selected one of the different queries
However, Guan teaches:
selecting, in the correlation data structure, at least one of the plurality of different queries correlated to the classification of the underlying data in the data model; and displaying, in the data analytics application, the selected one of the different queries (Guan – Figs. 4A-4D are diagrams of exemplary graphical user interfaces, which can be displayed as part of user interface. In Fig. 4A-4D, the view 400 presented when the metric tab is selected lists the various metric defined in the metadata mapping and includes a checkbox to allow a user to select particular metrics [0054]. See Fig. 4D, where under the Metric Restrictions tab a “sample measure1 is greater than 100” is displayed (i.e. a selected query).)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sorkin, Zhang and Guan before them, to modify the system of Sorkin and Zhang of obtaining a plurality of different queries, each query of the plurality of different queries querying data from a respective database, for each respective query of the plurality of different queries, classifying the data queried from the respective database, correlating the respective query with the classification of the data and adding, to a correlation data structure, the correlation between the respective query and the classification of the data, establishing a communicative connection by a data analytics application to an underlying database from over a computer communications network, constructing in the data analytics application, a data model for underlying data in the underlying database, and classifying, using the data model, the underlying data with the teachings of Guan of selecting, in the correlation data structure, at least one of the plurality of different queries correlated to the classification of the underlying data in the data model and displaying, in the data analytics application, the selected one of the different queries. One would have been motivated to make such a modification to help an end-user without extensive programming experience to create or customize reports (Guan - [0002], also see Applicant’s Specification [0006], where mastering the skill of formulating queries is not feasible for some end users).
Claims 8 and 14 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Sorkin modified by Zhang does not appear to teach:
wherein the displaying includes displaying a set of directives corresponding to the selected one of the queries
However, Guan teaches:
wherein the displaying includes displaying a set of directives corresponding to the selected one of the queries (Guan – Figs. 4A-4D are diagrams of exemplary graphical user interfaces, which can be displayed as part of user interface. In Fig. 4A-4D, the view 400 presented when the metric tab is selected lists the various metric defined in the metadata mapping and includes a checkbox to allow a user to select particular metrics [0054]. See Fig. 4D, where under the Metric Restrictions tab a “sample measure1 is greater than 100” is displayed (i.e. a selected query). Examiner interprets that Fig. 4D displays directives such as “sample measure1 is greater than 100”.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sorkin, Zhang and Guan before them, to modify the system of Sorkin, Zhang and Guan of obtaining a plurality of different queries, each query of the plurality of different queries querying data from a respective database, for each respective query of the plurality of different queries, classifying the data queried from the respective database, correlating the respective query with the classification of the data and adding, to a correlation data structure, the correlation between the respective query and the classification of the data, establishing a communicative connection by a data analytics application to an underlying database from over a computer communications network, constructing in the data analytics application, a data model for underlying data in the underlying database, classifying, using the data model, the underlying data, selecting, in the correlation data structure, at least one of the plurality of different queries correlated to the classification of the underlying data in the data model and displaying, in the data analytics application, the selected one of the different queries with the teachings of Guan of wherein the displaying includes displaying a set of directives corresponding to the selected one of the queries. One would have been motivated to make such a modification to help an end-user without extensive programming experience to create or customize reports (Guan - [0002], also see Applicant’s Specification [0006], where mastering the skill of formulating queries is not feasible for some end users).
Claim 15 corresponds to claim 2 and is rejected accordingly.
Regarding claim 3, Sorkin modified by Zhang does not appear to teach:
wherein the directives are markup language statements
However, Guan teaches:
wherein the directives are markup language statements (Guan – Figs. 4A-4D are diagrams of exemplary graphical user interfaces, which can be displayed as part of user interface. In Fig. 4A-4D, the view 400 presented when the metric tab is selected lists the various metric defined in the metadata mapping and includes a checkbox to allow a user to select particular metrics [0054]. See Fig. 4D, where under the Metric Restrictions tab a “sample measure1 is greater than 100” is displayed (i.e. a selected query). Examiner interprets that Fig. 4D displays markup language statements such as “sample measure1 is greater than 100”.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sorkin, Zhang and Guan before them, to modify the system of Sorkin, Zhang and Guan of obtaining a plurality of different queries, each query of the plurality of different queries querying data from a respective database, for each respective query of the plurality of different queries, classifying the data queried from the respective database, correlating the respective query with the classification of the data and adding, to a correlation data structure, the correlation between the respective query and the classification of the data, establishing a communicative connection by a data analytics application to an underlying database from over a computer communications network, constructing in the data analytics application, a data model for underlying data in the underlying database, classifying, using the data model, the underlying data, selecting, in the correlation data structure, at least one of the plurality of different queries correlated to the classification of the underlying data in the data model and displaying, in the data analytics application, the selected one of the different queries with the teachings of Guan of wherein the directives are markup language statements. One would have been motivated to make such a modification to help an end-user without extensive programming experience to create or customize reports (Guan - [0002], also see Applicant’s Specification [0006], where mastering the skill of formulating queries is not feasible for some end users).
Claim 16 corresponds to claim 3 and is rejected accordingly.
Claim 9 corresponds to claims 2 and 3 and is rejected accordingly.
Regarding claim 4, Sorkin modified by Zhang does not appear to teach:
wherein the selection in the correlation data structure, includes a selection of at least one of the plurality of different queries correlated to a combination of classifications of data in the data model
Guan teaches:
wherein the selection in the correlation data structure, includes a selection of at least one of the plurality of different queries correlated to a combination of classifications of data in the data model (Guan – Figs. 4A-4D are diagrams of exemplary graphical user interfaces, which can be displayed as part of user interface. In Fig. 4A-4D, the view 400 presented when the metric tab is selected lists the various metric defined in the metadata mapping and includes a checkbox to allow a user to select particular metrics [0054]. See Fig. 4B, where different Sample Dimensions (i.e. classifications) may be selected.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sorkin, Zhang and Guan before them, to modify the system of Sorkin, Zhang and Guan of obtaining a plurality of different queries, each query of the plurality of different queries querying data from a respective database, for each respective query of the plurality of different queries, classifying the data queried from the respective database, correlating the respective query with the classification of the data and adding, to a correlation data structure, the correlation between the respective query and the classification of the data, establishing a communicative connection by a data analytics application to an underlying database from over a computer communications network, constructing in the data analytics application, a data model for underlying data in the underlying database, classifying, using the data model, the underlying data, selecting, in the correlation data structure, at least one of the plurality of different queries correlated to the classification of the underlying data in the data model and displaying, in the data analytics application, the selected one of the different queries with the teachings of Guan of wherein the selection in the correlation data structure, includes a selection of at least one of the plurality of different queries correlated to a combination of classifications of data in the data model. One would have been motivated to make such a modification to help an end-user without extensive programming experience to create or customize reports (Guan - [0002], also see Applicant’s Specification [0006], where mastering the skill of formulating queries is not feasible for some end users).
Claims 10 and 17 correspond to claim 4 and are rejected accordingly.
Regarding claim 5, Sorkin modified by Zhang does not appear to teach:
wherein the selection in the correlation data structure includes a selection of a user interface view that is a visualization of a portion of the data model
However, Guan teaches:
wherein the selection in the correlation data structure includes a selection of a user interface view that is a visualization of a portion of the data model (Guan – the database query template is associated with a metadata mapping associating the variables to a data model of the database [0006]. The database query template and metadata mapping can be encapsulated in a single file (e.g. XML file) for ease of transmission between systems and ensuring consistency across data models [0017]. In Figs. 4A-4D, the view 400 presented when the metric tab is selected lists the various metric defined in the metadata mapping and includes a checkbox to allow a user to select particular metrics [0054]. Examiner interprets that the user interfaces in Figs. 4A-4D disclose a visualization of a portion of the data model.)  
Claims 11 and 18 correspond to claim 5 and are rejected accordingly.
Regarding claim 6, Sorkin modified by Zhang does not appear to teach:
wherein the selection in the correlation data structure includes a selection of a report of data from a portion of the data model
However, Guan teaches:
wherein the selection in the correlation data structure includes a selection of a report of data from a portion of the data model (Guan – the front-end server can include a web-server or network application server that receives information from the user via the user-interface regarding an information report desired by the user. The information report is generated by a database query [0021-0022].)
Claims 12 and 19 correspond to claim 6 and are rejected accordingly.
Regarding claim 7, Sorkin modified by Zhang does not appear to teach:
wherein the selection in the correlation data structure includes a selection of a programmatic directive in a third-party application
However, Guan teaches:
wherein the selection in the correlation data structure includes a selection of a programmatic directive in a third-party application (Guan – the database query generated by the query template translator is a text-based query, such as a Structured Query Language (SQL) statement (i.e. programmatic directive in a third-party application).)  
Claims 13 and 20 correspond to claim 7 and are rejected accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166